
	

114 HRES 543 IH: Celebrating 135 years of diplomatic relations between the United States and Romania.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 543
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Turner (for himself, Ms. Loretta Sanchez of California, Mr. Miller of Florida, Mrs. Walorski, Mr. Rogers of Alabama, Mr. Duncan of Tennessee, Mr. Shuster, Mr. King of Iowa, Mr. Young of Indiana, and Mr. Aderholt) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Celebrating 135 years of diplomatic relations between the United States and Romania.
	
	
 Whereas the United States marks the significance of 135 years of diplomatic relations with Romania and congratulates Romania on its achievements as a stable and vibrant democracy and their commitment to being a responsible member of the international community;
 Whereas the United States and Romania established diplomatic relations in 1880, and the two countries have since been united by shared values and a strong commitment to freedom and prosperity;
 Whereas in the past 25 years Romania has made momentous strides towards promoting stability, security, and democratic principles throughout Central and Eastern Europe, the Western Balkans, and the Black Sea region;
 Whereas Romania continues to be a responsible member of the international community evident by their efforts to combat global terrorism in Afghanistan and Iraq, and their active pursuit of solutions on a host of global and regional challenges such as Euro-Atlantic defense and energy security;
 Whereas Romania’s substantial commitment to a North Atlantic alliance and their role as a key North Atlantic Treaty Organization (NATO) ally are evident through the Aegis Ashore site in Devesulu, which serves as an importance milestone for missile defense for both Europe, the United States, and its allies and through the Mihail Kogalniceanu Air Base which functions as a hub for United States Armed Forces abroad and is a key participant in military training exercises held by NATO;
 Whereas the strong partnership that exists between the two countries, reaffirmed by the 2011 Joint Declaration on Strategic Partnership for the 21st century, has promoted transatlantic and regional security, free market opportunities, and will continue to foster trade and investment opportunities, tourism, and economic and cultural exchanges; and
 Whereas the Romanian-American community has played a prominent role in creating a strong and lasting relationship between the two countries and continues to be committed to the further expansion and consolidation of relations between the United States and Romania: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates 135 years of diplomatic relations between the United States and Romania;
 (2)congratulates Romania for their accomplishments as a great nation; and (3)expresses appreciation for Romania’s unwavering support and friendship.
			
